UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FormSD Specialized Disclosure Report Inphi Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 001-34942 77-0557980 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2953 Bunker Hill Lane, Suite 300, Santa Clara, California (Address of Principal Executive Offices) (Zip Code) Ron Torten (805)719-2300 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities ExchangeAct (17 CFR 240.13p-1) for the reporting period from January1 to December31, 2015. Section1 – Conflict Minerals Disclosure Item1.01 Conflict Minerals Disclosure and Report This Form SD is being filed pursuant to Rule 13p-1 under the Securities Exchange Act of 1934. A copy of Inphi Corporation’s Conflict Minerals Report for the period from January1, 2015 through December31, 2015 is filed as Exhibit 1.01 to this Form SD. The information in this Form SD, including the Conflict Minerals Report, is publicly available on our website at www.inphi.com. Item1.02 Exhibit Inphi Corporation is hereby filing its Conflict Minerals Report as Exhibit 1.01 as required by Item1.01 of this FormSD. Section2 – Exhibits Item2.01 Exhibits Exhibit 1.01 –Conflict Minerals Report of Inphi Corporation for the year ended December 31, 2015 as required by Items 1.01 and 1.02 of this Form SD. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Inphi Corporation (Registrant) By: /s/ Ron Torten Date: May 31, 2016 Dr. Ron Torten Senior Vice President of Operations and Information Technology 3 EXHIBIT INDEX Exhibit No. Description Conflict Minerals Report of Inphi Corporation
